DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites "wherein an energy level at a Highest Occupied Molecular Orbital of the conjugated organic material is higher than an energy level at a Lowest Unoccupied Molecular Orbital of the conduction band of the metal oxide, and is -2.0 eV or less and -6.5 eV or more" in lines 7 through 9; however, the as-filed specification does not describe ranges that are commensurate in scope with the ranges claimed. The breadth of the ranges claimed are not supported or described in the as-filed specification. Dependent claims 2-5, 7-10, and 21 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 7–9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2015/129877 - cited on 8/22/18 IDS; see English machine translation) in view of Katz et al. (US 2017/0288114).
	Regarding claims 1, 2, 4, and 5, Nakamura discloses a thermoelectric conversion element comprising: a thermoelectric conversion layer (first full paragraph on page 17) formed on a substrate (second full paragraph on page 17) and formed by a conjugated organic material (C8-BTBT - second paragraph on page 22) with a dopant (second and third paragraphs on page 16); a first electrode provided on the thermoelectric conversion layer; and a second electrode provided on the thermoelectric conversion layer being apart from the first electrode (first full paragraph on page 17).
	Nakamura does not explicitly disclose the dopant is a metal oxide.
	Katz discloses a thermoelectric conversion element comprising a thermoelectric conversion layer containing an organic material doped with a metallic oxide (molybdenum trioxide - [0049] L5-6).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a metallic oxide, such as molybdenum trioxide, as disclosed by Katz, as a dopant in the organic material of the thermoelectric conversion layer of Nakamura, because as taught by Katz, the power factor realized by the thermoelectric composite will vary widely depending on the materials employed ([0053]).  Additionally, as evidenced by Katz, the use of molybdenum trioxide as a dopant in a thermoelectric conversion layer amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	With regard to the limitation "wherein an energy level at a Highest Occupied Molecular Orbital of the conjugated organic material is higher than an energy level at a Lowest Unoccupied Molecular Orbital of the conduction band of the metal oxide, and is -2.0 eV or less and -6.5 eV or more", both the specification and prior art describe C8-BTBT as the conjugated organic material, and molybdenum trioxide as the metal oxide dopant.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 3, modified Nakamura discloses all the claim limitations as set forth above.  Modified Nakamura further discloses the dopant is contained in an amount of 0 to 20% by weight in the organic thermoelectric conversion material (Nakamura - second full paragraph of page 16).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, Katz discloses any suitable concentration of inclusions can be 
employed in the composites so as to provide the desired composite properties ([0047] L1-3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include molybdenum trioxide in any suitable concentration, as disclosed by Katz, including 3 percent by mass, because as taught by Katz, the particles inclusions employed in the thermoelectric polymer composite can be any suitable inclusion that increases the power factor of the composite to be greater than the power factor of either the polymer or the particle inclusion separately ([0037]).
	Regarding claim 7, modified Nakamura discloses all the claim limitations as set forth above.
	While modified Nakamura does not explicitly disclose an energy difference between an energy level at a highest occupied molecular orbital of the conjugated organic material and a conduction band of the metal oxide is equal to or greater than 0.2 eV, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 8, modified Nakamura discloses all the claim limitations as set forth above.  Modified Nakamura further discloses the first electrode and the second electrode are each a metal electrode formed of Au (Nakamura - third full paragraph on page 17).
	Regarding claim 9, modified Nakamura discloses all the claim limitations as set forth above.  Modified Nakamura further discloses the conjugated organic material is pentacene (Nakamura - third paragraph on page 7).
	Regarding claim 21, modified Nakamura discloses all the claim limitations as set forth above.  Modified Nakamura further discloses the conjugated organic material is a p-type small molecule having a molecular weight of equal to or smaller than 1000 (C8-BTBT - second paragraph on page 22).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2015/129877 - cited on 8/22/18 IDS; see machine generated English translation) in view of Katz et al. (US 2017/0288114) as applied to claim 1 above, in view of JP 2011-243809, hereinafter referred to as JP ‘809; see machine generated English translation – cited on 8/22/18 Information Disclosure Statement).
Regarding claim 10, modified Nakamura discloses all the claim limitations as set 
forth above.  
	While modified Nakamura does disclose molybdenum trioxide and oxidizing metal ions such as vanadium (IV) (Katz - [0049]), modified Nakamura does not explicitly disclose the metal oxide is vanadium pentoxide or tungsten trioxide.
JP ‘809 discloses a thermoelectric conversion element and further discloses both 
molybdenum trioxide and tungsten trioxide in an organic semiconductor material (line 2 of claim 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include tungsten trioxide, as disclosed by JP ‘809, rather than molybdenum trioxide as disclosed by modified Nakamura, because the substitution amounts to the use of one known functionally equivalent material in place of the other based on the teaching of JP ‘809, and one of ordinary skill would have a reasonable expectation of success when using one known material in place of the other based on the teaching of JP ‘809.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that the range of energy levels specified in amended claim 1 are not disclosed in the prior art references.  In response to applicant's argument, the C8-BTBT disclosed by Nakamura, in the second paragraph on page 22, is a conjugated organic material.  With regard to the limitation "wherein an energy level at a Highest Occupied Molecular Orbital of the conjugated organic material is higher than an energy level at a Lowest Unoccupied Molecular Orbital of the conduction band of the metal oxide, and is -2.0 eV or less and -6.5 eV or more", both the specification and prior art describe C8-BTBT as the conjugated organic material, and molybdenum trioxide as the metal oxide dopant.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726